                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 ASHLEY HUFF and GREGORY RAPP,                 )
 individually and on behalf of all others      )
 similarly situated,                           )
                                               )
                                 Plaintiff,    )
                                               )
 v.                                            )
                                                   Case No.: 2:17-2320-JAR
                                               )
 CORECIVIC, INC. f/k/a CORRECTIONS             )
 CORPORATION OF AMERICA, and                   )
 SECURUS TECHNOLOGIES, INC.,                   )
                                               )
                                 Defendants.   )
                                               )


                       SECOND AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 133) to extend the discovery and

class certification deadlines as set forth in the amended scheduling order, filed on

November 5, 2018 (ECF No. 101). For good cause shown, the motion is granted and the

scheduling order is amended as follows:




                                               1
O:\ORDERS\17-2320-JAR-ASO.DOCX
                            AMENDED DEADLINES AND SETTINGS

                                     Event                                 Deadline/Setting

           Plaintiff’s settlement proposal                              Within 5 business days of
                                                                        Court’s ruling on class
                                                                        certification


           Defendant’s settlement counter-proposal                      Within 5 business days of
                                                                        plaintiffs’ settlement
                                                                        proposal


           Jointly filed mediation notice, or confidential settlement   Within 14 days of
           reports to magistrate judge                                  defendants’ settlement
                                                                        proposal


           Supplementation of initial disclosures                       40 days before discovery
                                                                        closes


           All discovery completed re class certification               August 1, 2019


           Class-certification and Daubert motions                      August 29, 2019


           Responses to class-certification and Daubert motions         October 1, 2019


           Reply briefs re class-certification and Daubert motions      October 22, 2019


           Monthly status reports                                       1st business day of each
                                                                        month


           Updated Rule 26(f) report                                    Within 14 days of class
                                                                        certification ruling




                                                      2
O:\ORDERS\17-2320-JAR-ASO.DOCX
        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this second amended scheduling order shall not be modified except by

leave of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated March 14, 2019, at Kansas City, Kansas.

                                                  s/ James P. O=Hara
                                                James P. O=Hara
                                                U.S. Magistrate Judge




                                            3
O:\ORDERS\17-2320-JAR-ASO.DOCX
